Citation Nr: 0814416	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a nasal disorder.

2.  Entitlement to a rating in excess of 10 percent for low 
back disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from December 1965 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified before the 
undersigned at a hearing held in February 2005.  The Board 
remanded this case in August 2005.

The Board's August 2005 remand requested that the RO issue 
the veteran a statement of the case (SOC) addressing the 
issue of service connection for throat disability and the 
issue of entitlement to an effective date earlier than March 
30, 2004, for the award of service connection for residuals 
of an injury to the nasolacrimal duct.

The record shows that a responsive SOC was issued in August 
2006.  Thereafter, no further communication from either the 
veteran or his representative was received with respect to 
the above two issues until February 2008.  At that time, and 
apparently because the RO's certification of the appeal 
listed those two issues, the representative listed the 
referenced issues as on appeal, but offered no argument as to 
either matter.

The RO's certification of an issue to the Board is an 
administrative act which does not serve to confer 
jurisdiction on the Board.  See 38 C.F.R. § 19.35 (2007).  
Given that the veteran has not expressed any interest in 
pursuing an appeal of the issues of service connection for 
throat disability and entitlement to an effective date 
earlier than March 30, 2004, for the award of service 
connection for residuals of an injury to the nasolacrimal 
duct, and as the mention of those issues in the 
representative's February 2008 statement appears to have been 
based on the RO's certification of the issues rather than a 
belief that the referenced issues are on appeal, the Board 
finds that the veteran is not currently pursuing an appeal of 
the above issues.

The issue of entitlement to a rating in excess of 10 percent 
for low back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current nasal disorder originated in service.


CONCLUSION OF LAW

The veteran's nasal disorder is due to a disease or injury 
that was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2007), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable action taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that although the RO never advised the veteran of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the RO can rectify this in the course of implementing the 
Board's decision in this case.
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records show that the veteran was treated 
in December 1971 for a laceration under his right eye.  X-ray 
studies of the right orbit and sinus were negative at the 
time, but later X-ray studies in March 1973 demonstrated 
mucosal thickening of the right maxillary sinus, compatible 
with chronic right maxillary sinusitis.

At an April 1975 VA examination, the veteran reported the 
service facial injury, and indicated that he was experiencing 
facial nerve damage.  Clinical examination of the sinuses 
revealed no abnormalities.

At an August 1982 VA examination the veteran mentioned the 
facial injury in service, and reported current complaints 
including uncontrolled discharge from the right nostril.  
Physical examination of the sinuses revealed swollen 
turbinates.  The examiner concluded that the veteran had no 
general medical disease.

On file are VA treatment records for May 1994 to June 2004.  
The records show that in October 1996 the veteran reported 
developing rhinorrhea following trauma to his nose; physical 
examination was normal, but he was diagnosed as having 
rhinitis.  Treatment records for 2002 show that he reported a 
history of facial trauma in service, with subsequent 
intermittent right nasal discharge and congestion.  
Diagnostic studies in 2002 showed variable, but abnormal, 
sinus findings, and a computed tomography scan in July 2002 
showed a polypoid mass in the right inferior turbinate.  
Physical examinations in 2002 demonstrated enlargement of 
both turnbinates, and the veteran underwent several excisions 
during the year of right turbinate masses; the pertinent 
diagnoses were recurrent nasal polyposis and polypoid 
rhinitis versus neoplasm, and the masses were noted to 
intermittently obstruct nasolacrimal duct flow.  In April 
2004 he presented with large inferior turbinates and an 
undulated septum; the veteran was diagnosed as having 
vasomotor rhinitis with turbinate hypertrophy.

At a November 2002 VA examination, the veteran discussed the 
service laceration injury, and indicated that his current 
symptoms included excessive right nasal discharge.

In October 2004, service connection was granted for residuals 
of an injury to the nasolacrimal duct of the right eye.

At his February 2005 hearing before the undersigned, the 
veteran described his service facial injury, and explained 
that a growth had been removed from his nasal passage. 

At a December 2005 VA examination, the veteran reported that 
since his service facial injury, he had experienced right-
sided rhinorrhea, and nasal obstruction (worse on the right).  
He also reported undergoing removal of a right inferior 
turbinate mass in 2002, which was considered consistent with 
an allergic polyp.  Physical examination showed a right 
polypoid inferior turbinate with hypertrophy of the right 
turbinate and left inferior turbinate.  The examiner 
concluded that it was at least as likely as not that the 
veteran's nasal disorder was causally related to the facial 
injury in service.  She repeated her conclusion in a June 
2006 addendum.

Service medical records document that the veteran sustained 
an injury to his face, and X-ray studies during service 
demonstrated abnormal sinus findings.  Although there is no 
post-service medical records documenting nasal complaints 
until around 1982, the Board finds credible the veteran's 
assertion that he nevertheless had experienced nasal symptoms 
regularly since service.  The post-service medical records 
document the presence of nasal disorders including rhinorrhea 
and recurrent nasal polyps.

In support of the veteran's claim is the report of the 
December 2005 VA examination.  The examiner for that 
evaluation specifically concluded that it was at least as 
likely as not that the veteran's current nasal disorder is 
etiologically related to the service injury.  The December 
2005 opinion is the only medical opinion of record addressing 
the etiology of the veteran's claimed nasal disorder.

Given the documented facial injury and positive sinus X-ray 
findings in service, the veteran's account of continuity of 
nasal symptomatology since that injury, and the December 2005 
examiner's opinion linking the current nasal disorder to 
service, the Board finds the evidentiary record serves to 
establish that it is at least as likely as not that the 
veteran's current nasal disorder originated in, or is 
otherwise etiologically related to his period of service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for a nasal disorder is 
warranted.  


ORDER

Entitlement to service connection for a nasal disorder is 
granted.


REMAND

The veteran contends that the evaluation currently assigned 
his lower back disorder does not accurately reflect the 
severity of that disability.  Service connection is in effect 
for lumbosacral strain.

The August 2005 remand requested that the RO afford the 
veteran a VA examination which was to "delineate all 
manifestations of the veteran's low back disability, to 
include any . . . neurologic abnormalities . . . ."

The veteran thereafter attended VA orthopedic and neurologic 
examinations in December 2005.  The orthopedic examiner noted 
that the veteran denied using assistive devices, but 
complained of occasional unsteadiness or falls; that examiner 
diagnosed the veteran as having degenerative disc disease.  
The neurologic examiner, after noting that prior 
electrodiagnostic studies of the lower extremities had been 
negative for pertinent pathology, apparently observed the 
presence of mild right foot drop on examination.  He also 
found, though, that the veteran's deep tendon reflexes were 
worse in the left ankle than in the right.  The examiner 
diagnosed the veteran as having chronic post-traumatic low 
back pain syndrome, but did not include any diagnosis with 
respect to foot drop.  The neurologic examiner also did not 
address whether the foot drop represented a neurologic 
abnormality associated with the lower back disorder.  

The Board points out that although past electrodiagnostic 
studies have demonstrated the presence of peroneal 
neuropathy, the medical records do not indicate that the 
veteran had a foot drop, although a June 1999 VA examination 
noted a one-week history of foot drop in 1989, which had 
resolved.

The rating criteria for evaluating disorders of the spine 
specify, with respect to a service-connected spinal disorder, 
that any associated objective neurologic abnormalities are to 
be separately evaluated.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2007).  Consequently, given the 
inconsistencies in the examination report (such as the 
absence of a corresponding diagnosis of foot drop), and as 
the neurologic examiner did not, in any event, indicate 
whether any neurologic abnormality represented a 
manifestation of the veteran's low back disability, the Board 
finds that further VA examination of the veteran is required.

The Board also notes that the veteran apparently received VA 
vocational rehabilitation benefits during the course of this 
appeal.  His vocational rehabilitation folder should be 
obtained.

The Board lastly notes that while the veteran received notice 
under 38 U.S.C.A. § 5103(a) in October 2002 as to his 
increased rating claim, in a recent opinion the United States 
Court of Appeals for Veterans Claims (Court) established 
enhanced notification duties with respect to increased rating 
claims.  Specifically, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court specifically took issue with a notice letter advising 
the appellant that to substantiate his claim, the evidence 
must show that his disorder had "gotten worse." 

In this case, the October 2002 correspondence did not provide 
the veteran with the type of notification now required by 
Vazquez-Flores, specifically as to the need for evidence 
showing the effect of any worsening on the claimant's 
employment and daily life.  The letter instead advised the 
veteran that to substantiate his claim, the evidence must 
show that the condition at issue had increased in severity.  
Although the veteran arguably demonstrated, through his 
February 2005 testimony, actual knowledge of the need for 
evidence as to the effect on employment, he has not evidenced 
actual knowledge as to the need to show the effect on daily 
life.  On remand, the veteran should be provided with 
appropriate 38 U.S.C.A. § 5103(a) notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to his increased rating claim.  
The letter must advise the veteran of the 
information and evidence necessary to 
substantiate his increased rating claim 
with the specificity required by Vazquez-
Flores, particularly as to the need for 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life.  The letter must specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should obtain the veteran's VA 
vocational rehabilitation folder.

5.  Thereafter, the RO should arrange for 
VA orthopedic and neurologic examinations 
of the veteran by physicians with 
appropriate expertise to determine the 
nature, extent and severity of the 
veteran's service-connected low back 
disability.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physicians should 
identify any objective evidence of pain 
or functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The physicians 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physicians 
should so state.

The neurologic examiner should 
specifically indicate, with respect to 
any degenerative disc disease found, 
whether the veteran has experienced 
incapacitating episodes (i.e., periods of 
acute signs and symptoms due to an 
intervertebral disc syndrome (IVDS) that 
require physician prescribed bed rest and 
treatment by a physician) of IVDS over 
the past 12 months, and if so, identify 
the total duration of those 
incapacitating episodes over the past 12 
months.  The neurologic examiner should 
also identify any associated objective 
neurologic abnormalities, including any 
foot drop.  The examiner should also set 
forth findings relative to neurologic 
impairment evident from the veteran's 
IVDS.  Any abnormal sciatic, peroneal, 
popliteal or other nerve findings due to 
IVDS should be described in detail and 
the degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. mild, 
moderate, severe, complete).  

The examiners should also provide an 
opinion as to the impact of the veteran's 
low back disability on his employability.  
The rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to and reviewed by 
the examiners.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issue on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


